Citation Nr: 0104473	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  99-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a substantive appeal to the April 1998 statement of 
the case was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO record reflects that a rating decision granted 
service connection for a back disability in February 1998.  
At this time, the veteran was awarded a 10 percent disability 
evaluation for his service-connected disorder.  Notice of 
that determination was mailed to the veteran at his address 
of record in a letter dated March 3, 1998.

2.  The veteran filed a timely notice of disagreement in 
March 1998.  He was provided a statement of the case on April 
6, 1998.

3.  On July 8, 1999, the veteran wrote to the RO to request 
the status of his appeal for a higher evaluation of his back 
disability.  At this time, he enclosed copies of previous 
correspondence, including a substantive appeal dated April 
13, 1998.  The veteran has stated that he submitted this 
substantive appeal to his representative in April 1998.


CONCLUSION OF LAW

A timely appeal was perfected with respect to the claim 
effectively denied by the RO in a February 1998 rating 
action.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202 and 20.203 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).  The Board may 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 1991 & Supp. 
1998).

In February 1997, the Board found that new and material 
evidence had been submitted which warranted the reopening of 
the veteran's claim of service connection for a low back 
disability.  Based on this new evidence, the RO, in a 
February 1998 rating determination, granted service 
connection for a lumbosacral spine condition.  The veteran 
was awarded a 10 percent disability evaluation from October 
9, 1992.  He was notified of the February 1998 rating 
determination at his address of record in a letter dated 
March 3, 1998.  The veteran filed a timely notice of 
disagreement later that month.

A statement of the case was issued by the RO on April 2, 
1998.  The veteran was notified of the statement of the case 
in a communication sent to him on April 6, 1998.  At that 
time, the RO stated to the veteran that he must file his 
appeal with the RO within 60 days from the date of this 
letter or within the remainder (if any) of the one-year 
period from the date of the letter notifying him of the 
action that he has appealed.  It was noted that if the RO did 
not hear from him within this period, his case would be 
closed.

In a letter received at the RO on July 8, 1999, the veteran 
inquired as to the status of his appeal for a higher rating.  
At this time, he enclosed copies of his previous 
correspondence to the RO.  Included was a substantive appeal 
dated April 13, 1998, and his previously submitted notice of 
disagreement.

In July 1999, the RO contacted the veteran and stated that 
his request for a higher evaluation of his back condition 
could not be certified to the Board.  It was noted that his 
notice of disagreement was received on March 21, 1998, based 
on notification sent to him on March 3, 1998.  A statement of 
the case was then sent to him on April 6, 1998.  In order for 
his appeal to be certified, the RO stated that the 
substantive appeal must have been received by March 3, 1999, 
one year after he was notified of the RO's decision.  
However, the substantive appeal had not been received until 
July 8, 1999.

The veteran appealed this determination to the Board.  In 
July 1999, the veteran contended that he had sent his 
substantive appeal to the RO in April 1998.  The veteran 
noted the copy he had sent to the RO in July 1999.

The Board notes that there is a presumption of regularity in 
effect that supports the official actions of public officers, 
including VA personnel, and, in the absence of clear evidence 
to the contrary, creates a presumption that they have 
properly discharged their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992).  In this case, the 
veteran does not contend that the VA never sent the statement 
of the case to him at the correct address or that he did not 
receive such notice at that address.  He contends that he did 
send the RO a timely filed substantive appeal.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  Except 
in the case of simultaneously contested claims, a substantive 
appeal must be filed within 60 days from the date the agency 
of original jurisdiction mails a statement of the case to the 
appellant (in this case, June 1998) or within the remainder 
of the 1-year period from the date of the mailing of the 
notification of the determination being appealed (in this 
case, March 3, 1999) whichever period ends later.  
Accordingly, the veteran had until March 3, 1999, to file a 
substantive appeal. 

The date of the mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case, and the date of the mailing of the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for the purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  

The evidence to support his contention that he filed a timely 
substantive appeal to the RO in April 1998 consists first of 
his statement that he filed such an appeal in April 1998.  
Second, he has provided the VA with a copy of this April 1998 
substantive appeal.  The Board finds this case is clearly 
distinguishable from other matters where the timeliness of 
the filing of a substantive appeal arises.  Normally in this 
circumstance there is no representation from the claimant 
that he filed a timely substantive appeal until after the RO 
has raised this question and explained its significance.  In 
this case, the veteran submitted a copy of the substantive 
appeal along with accompanying correspondence that indicates 
he was not then aware that the issue of the timeliness of the 
substantive appeal before he learned this was in question.  
He indicates that he delivered this substantive appeal to his 
representatives who, in turn, mailed the form to the RO.

In resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the United States Court of 
Veterans Appeals (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Board finds the veteran's evidence is completely credible 
and very compelling that he submitted a timely substantive 
appeal.  The Board finds that on this record it is virtually 
impossible to believe that the veteran could have anticipated 
that the issue of the timeliness of the substantive appeal 
was in question at the time he submitted his July 1999 
correspondence and the copy of the April 1998 substantive 
appeal.  The veteran's prompt responses to other adjudicative 
determinations of record also constitute evidence supporting 
his assertion that he promptly filed a substantive appeal.  
On the particular facts of this case, the Board finds the 
that the circumstantial evidence, when evaluated with the 
veteran's statements and the total history of this case, 
rises to the level of clear evidence to the contrary to rebut 
the presumption of regularity.   Therefore, the Board finds 
that a timely substantive appeal was filed.  


ORDER

The veteran has perfected an appeal of the February 1998 
rating determination.  Accordingly, the issue of whether the 
veteran is entitled to an increased evaluation for his 
service-connected back disability is before the Board at this 
time.


REMAND

As noted above, the issue of entitlement to an increased 
evaluation for the now service-connected lumbosacral spine 
condition with residuals of a herniated nucleus pulposus at 
L4-5 and L5-S1 is now before the Board at this time.  With 
regard to this claim, the Board believes that additional 
medical information is required, particularly with regard to 
the issue of the degree of back disability associated with 
the veteran's active service from January 1966 to January 
1969, and the degree of back disability associated with the 
veteran's post-service back injury.  The difficulties with 
functional loss due to pain on use or due to flare-ups also 
must be fully considered.

In view of the state of the record further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran has the right to submit 
additional evidence or argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the 
service-connected lumbosacral spine 
condition with residuals of a herniated 
nucleus pulposus at L4-5 and L5-S1.  The 
claims folder or the pertinent medical 
record contained therein must be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the back disability.  The examiner is 
also asked to attempt to distinguish 
between the service-connected back 
disability and any post-service back 
disability that may exist.  The examiner 
should provide explicit responses to the 
following questions:

(a) What are the manifestations of 
the service-connected lumbosacral 
spine condition with residuals of a 
herniated nucleus pulposus at L4-5 
and L5-S1?  Any muscle spasms on 
extreme forward bending or loss of 
lateral spine motion should be 
identified.

(b) Does the veteran have complaints 
of pain that he attributes to his 
service-connected back disability?  
If so, the examiner is requested to 
specifically comment on the presence 
or absence of any objective 
manifestations that would 
demonstrate functional impairment 
due to pain attributable to the 
service-connected back disability.

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly because of his service-
connected back disability?  If so, 
the examiner should comment on the 
severity of his incoordination and 
the effects his incoordination has 
on his ability to function.

(d) The examiner is asked, if 
possible, to distinguish between the 
service-connected lumbosacral spine 
condition with the residuals of a 
herniated nucleus pulposus at L4-5 
and L5-S1 and any 
nonservice-connected back disability 
found to be present.

4.  The RO should review the examination 
report and insure that it is responsive 
to the matters raised.  If not, the 
report should be returned for corrective 
action.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the veteran's claim with 
consideration of the Court's 
determination in DeLuca v. Brown, 8 Vet. 
App. 202, 205-6 (1995).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Error! Not a valid link



